Exhibit 10.2

 

 



WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of December 16,
2019, is by and between Genius Brands International, Inc., a Nevada corporation
(the “Company”), and the undersigned holder (the “Holder”) of warrants to
purchase shares of the Company’s common stock, no par value (the “Common
Stock”).

 



WHEREAS, the Holder beneficially owns warrants to purchase shares of Common
Stock at an exercise price of $3.90 per share that were issued in October 2017,
as set forth on the Holder's signature page hereto (the “Original Warrants”).

 

WHEREAS, in order to induce the Holder to exercise the Original Warrants, the
Company and the Holder hereby agree to amend the Warrants to reduce the exercise
price thereof to $0.21 (the "Amended Exercise Price").

 

WHEREAS, the Holder desires to exercise such Original Warrants in the amounts
set forth on the applicable signature pages hereto using the Amended Exercise
Price and, immediately prior to such exercise and in consideration of the
Holder’s exercise of such Original Warrants, the Company has agreed to issue the
Holder, in addition to the shares of Common Stock to which such exercising
Holder is entitled pursuant to the exercise of the Original Warrants, an equal
number of new warrants as the number of Original Warrants being exercised with
an exercise price of $0.3004 per share in the form attached hereto as Exhibit A
(the “New Warrants”). The shares of Common Stock underlying the Original
Warrants are referred to herein as the “Warrant Shares”. The shares of Common
Stock underlying the New Warrants are referred to herein as the "New Warrant
Shares" and collectively with the New Warrants and Warrant Shares, the
"Securities".

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the New Warrants.

 

ARTICLE II

EXERCISE OF ORIGINAL WARRANTS

 



Section 2.1 Exercise of Warrants. Subject to the conditions in Section 2.3 below
and the provisions of Section 2.5 below, by executing this Agreement, the
Company and the Holder hereby agree that the Holder shall be deemed to have
exercised the number of Original Warrants set forth on the signature page hereto
for aggregate cash proceeds to the Company in the amount set forth on the
Holder’s signature page hereto, pursuant to the terms of the Original Warrants,
except that the exercise price thereunder shall be the Amended Exercise Price
(as defined below). The Holder shall deliver the aggregate cash exercise price
for such Original Warrants to the bank account set forth on the Company’s
signature page hereto within one Trading Day after the date hereof and the
Company shall deliver the Warrant Shares to the Holder via the Depository Trust
Company Deposit or Withdrawal at Custodian system pursuant to the terms of the
Original Warrants, but (i) pursuant to DWAC instructions set forth on the
Holder’s signature page hereto, and (ii) with respect to the Original Warrants
originally issued on October 5, 2017 such that the Warrant Shares are delivered
to the Holder no later than two (2) Trading Days following the Closing Date. The
date of the closing of the deemed exercise of the Original Warrants pursuant to
this Section 2.1 shall be referred to as the “Closing Date”.



 

 

 



 1 

 

 

Section 2.2 Issuance of New Warrants. Within five Trading Days of the Closing
Date, the Company shall deliver to the Holder the New Warrants to which the
Holder is entitled. The Holder shall be entitled to receive a New Warrant
issuable for the identical number of shares of Common Stock as the Holder is
deemed to have exercised for cash pursuant to Section 2.1 above. Notwithstanding
the foregoing, the Holder will be deemed to have been issued the New Warrants as
of the Closing Date, despite the fact that the New Warrant is only required to
be physically delivered within five Trading Days of the Closing Date.

 

Section 2.3 Legends; Restricted Securities. (a) The Holder understands that the
New Warrants and the shares of Common Stock underlying New Warrants are not, and
may never be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

(b)       Certificates evidencing shares of Common Stock underlying the New
Warrants shall not contain any legend (including the legend set forth in Section
2.3(a) hereof), (i) while a registration statement covering the resale of such
Common Stock is effective under the Securities Act, (ii) following any sale of
such Common Stock pursuant to Rule 144, (iii) if such Common Stock is eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Common Stock and without volume or manner-of-sale restrictions, (iv) if
such Common Stock may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144 as to
such Common Stock, or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission
(the “Commission”)). The Company shall cause its counsel to issue a legal
opinion to the transfer agent promptly after the Delegend Date (as defined
below) if required by the Company and/or the transfer agent to effect the
removal of the legend hereunder, which opinion shall be in form and substance
reasonably acceptable to the Holder. If such Common Stock may be sold under Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Common Stock shall be issued free of all legends. The Company agrees that
following the Delegend Date or at such time as such legend is no longer required
under this Section 2.3(b), it will, no later than two (2) Trading Days following
the delivery by the Holder to the Company or the transfer agent of a certificate
representing the Common Stock underlying the New Warrants issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Holder a certificate representing such shares
that is free from all restrictive and other legends or, at the request of the
Holder shall credit the account of the Holder’s prime broker with the Depository
Trust Company System as directed by the Holder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 2.3(b). “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the Common Stock has been declared effective by the Commission or (b) all of the
Common Stock has been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the six (6) month anniversary of (I) the Closing
Date if a New Warrant is exercised pursuant to a cashless exercise or (II) the
date of the related cash exercise of the New Warrants provided, in each case
that the applicable holder of the New Warrants or the Common Stock, as the case
may be, is not an Affiliate of the Company, the Company is in compliance with
the current public information required under Rule 144 (“Current Public
Information Requirement”) and all such Common Stock may be sold pursuant to Rule
144 or an exemption from registration under Section 4(a)(1) of the Securities
Act without volume or manner-of-sale restrictions; provided, further, however,
that if the Company fails to comply with the Current Public Information
Requirement at any time following the applicable six (6) month anniversary set
forth above and the one (1) year anniversary of the Closing Date, the Company
shall promptly provide notice to the Holder and the Holder undertakes not to
sell such Common Stock pursuant to Rule 144 until the Company notifies the
Holder that it has regained compliance with the Current Public Information
Requirement; and provided further, that if a delegending is in effect solely as
the result of the effectiveness of a registration statement covering the resale
of any Common Stock, the Holder undertakes not to sell any such Common Stock if
the Holder is notified or otherwise becomes aware that such registration
statement has been withdrawn or suspended, contains a material misstatement or
omission or has become stale. The Holder agrees with the Company that the Holder
will sell or transfer any New Warrants or shares of Common Stock underlying New
Warrants pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing any such securities as set forth in this Section 2.3
or otherwise is predicated upon the Company’s reliance upon this understanding.

 

 

 



 2 

 

 

Section 2.4      Filing of Form 8-K. Prior to 9:00 am ET on December 16, 2019,
the Company shall issue a Current Report on Form 8-K, reasonably acceptable to
the Holder disclosing the material terms of the transactions contemplated hereby
and pursuant to substantially similar agreements with other Company warrant
holders, which shall include this form of Agreement (the “8-K Filing”). From and
after the issuance of the 8-K Filing, the Company represents to the Holder that
it shall not be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, employees or agents, on the one
hand, and the Holder or any of its affiliates, on the other hand, shall
terminate. The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, delivers any material, non-public information to the Holder without the
Holder’s consent, the Company hereby covenants and agrees that the Holder shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information.

 

Section 2.5.    Amendment to Exercise Price in Original Warrants. The Company
and the Holder hereby agree to amend and restate Section 2(b) of the Original
Warrants as follows: "b) Exercise Price. The exercise price per share of the
Common Stock under this Warrant shall be $0.21, subject to adjustment hereunder
(the "Exercise Price")".

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1     Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

(a)        Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)        Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Nevada.

 

(c)        Registration Statement. The Warrant Shares are registered for resale
on a Form S-1 Registration Statement (the “Registration Statement”) and the
Company knows of no reasons why such Registration Statement shall not remain
available for the resale by the Holder of such Warrant Shares for the
foreseeable future. The Company shall use commercially reasonable efforts to
keep the Registration Statement effective and available for the resale of the
Warrant Shares underlying the Original Warrants until all Original Warrants are
exercised and the Warrant Shares are sold by the Holder. If the Company is
unable to keep the Registration Statement effective and available, the Holder
may exercise the Original Warrants by means of a cashless exercise in accordance
with the terms of the Original Warrants, but using the Amended Exercise Price.

 

 

 



 3 

 

 

(d)        No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected which have not been waived, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

(e)        Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement and substantially similar
agreements with other Company warrant holders, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of Holder or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the 1934
Act, including all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

(f)        Issuance of Securities. The issuance of the New Warrants are duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the New Warrants shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof. As of the Closing Date, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds the
maximum number of Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein). Upon exercise of the New Warrants in accordance with the New
Warrants, the Warrant Shares when issued will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 3.2 of this Agreement, the offer and issuance by the Company of the New
Warrants is exempt from registration under the 1933 Act.

 

(g)        No General Solicitation. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the New
Warrants.

 

(h)        No Integrated Offering. None of the Company, its Subsidiaries or any
of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Warrants or the shares of Common Stock underlying the
New Warrants (collectively, the “Securities”) under the 1933 Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Securities to require approval of shareholders of the Company for purposes
of the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable shareholder approval
provisions.

 

 

 

 



 4 

 

 

(i)         No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Holder a copy of any disclosures provided thereunder.

 

Section 3.2     Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a)        Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)        No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Holder’s organizational or
charter documents, or (ii) conflict with or result in a violation of any
agreement, law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority which would interfere with
the ability of the Holder to perform its obligations under this Agreement.

 

(c)        Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The Holder acknowledges and agrees that neither Bradley Woods & Co.,
Ltd. (the “Advisor”) nor any Affiliate of the Advisor has provided the Holder
with any information or advice with respect to the Securities nor is such
information or advice necessary or desired. Neither the Advisor nor any
Affiliate has made or makes any representation as to the Company or the quality
of the securities issued and issuable hereunder and the Advisor and any
Affiliate may have acquired non-public information with respect to the Company
which the Holder agrees need not be provided to it. In connection with the
issuance of the securities hereunder to the Holder, neither the Advisor nor any
of its Affiliates has acted as a financial advisor or fiduciary to the Holder.

 

(d)        Holder Status. The Holder represents and warrants that is an
“accredited investor” as defined in Rule 501 under the Securities Act.

 

(e)        Knowledge. The Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Warrant Shares, and has so evaluated the
merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in the Warrant Shares and, at the present time, is able to
afford a complete loss of such investment.

 

 



 5 

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of the Holder set forth on Holders’ signature page.

 

Section 4.2     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the issuance of the New Warrants. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.3     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4     Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the New Warrants.

 

Section 4.6     Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7     Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 4.8     Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Warrant Shares.

 



Section 4.9    Prospectus Supplement. On or prior to the Closing Date, the
Company shall file with the Commission a supplement (the "Supplement") to the
prospectus supplement dated May 29, 2019 pursuant to the Rule 424(b)(3) as part
of the Registration Statement on S-3 (registration number 333-221683) to give
effect to the Amended Exercise Price.

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

COMPANY:

GENIUS BRANDS INTERNATIONAL, INC.

 

 

By:  _______________________________

Name:   ____________________________

Title:  ______________________________

 


Bank Account and Wire Instructions

 

[insert]

 

WARRANT HOLDER:

[NAME OF WARRANT HOLDER]

 

By:  _______________________________

Name:   ____________________________

Title:  ______________________________

 

 

 

 

 



 7 

 

 


[HOLDER SIGNATURE PAGES TO GNUS

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

      Name of Holder:  
 

 

      Signature of Authorized Signatory of Holder:  
 

 

      Name of Authorized Signatory:  
 

 

      Title of Authorized Signatory:  
 

 

      Email Address of Holder:  
 

 

      Number of Original Warrants held:  
 

 

Number of Original Warrants deemed exercised:

 
 

 

 

 

 



Aggregate Exercise Price of Warrants deemed Exercised:  

 





Warrant Shares underlying Warrants deemed Exercised:  
                                                     

 

Instructions for Warrant Shares to be issued upon initial exercise of Original
Warrants: _________________

 

Number of New Warrants to be issued to Holder upon deemed Exercise:
                            

 



Address for Delivery of New Warrants for Holder:
_______________________________________________

 



 

DWAC Instructions:

 

 

 

 

 



 8 

